HARRIS, Judge.
Deidre Michelle Hunt was permitted to withdraw her plea, and as a result the trial court suppressed statements she made to law enforcement subsequent to her plea. We affirm the court’s order which prohibits the State from introducing such statements during its case in chief. However, such statements may become admissible for the purpose of impeachment. See Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971) (a statement which was inadmissible in the prosecution’s case in chief because it was obtained before defendant was advised of his right to remain silent, but which otherwise satisfied legal standards of trustworthiness, was properly usable for impeachment purposes to attack the credibility of the defendant’s trial testimony). See also Washington v. State, 432 So.2d 44 (Fla.1983) (defendant’s otherwise inadmissible statements could be used in rebuttal after he testified in his own defense).
AFFIRMED.
COBB and THOMPSON, JJ., concur.